Citation Nr: 0021909	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-46 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of left 
great toe injury.

2.  Entitlement to a rating in excess of zero percent for 
residuals of excision of right spermatocele.

3.  Entitlement to a rating in excess of zero percent for 
status post umbilical hernia repair.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from August 1970 to August 1974.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision rating decision in part of which the regional office 
(RO) granted entitlement to service connection for residuals 
of excision of right spermatocele and assigned a disability 
rating of zero percent, granted service connection for status 
post umbilical hernia repair and assigned a disability rating 
of zero percent, and denied service connection for residuals 
of fracture of the left great toe.  

The veteran has also perfected an appeal of a rating decision 
in December 1997 which denied an increased rating for PTSD, 
then rated 10 percent disabling.  The veteran was 
hospitalized for treatment of PTSD during part of June and 
July 1998, and was awarded a temporary total hospital rating, 
effective from June 2, 1998 to August 1, 1998.  During the 
pendency of his appeal, the RO awarded an increased rating of 
50 percent prior to June 2, 1998 and from August 1, 1998.  
The issue of entitlement to a rating in excess of 50 percent 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In June 1997, the Board remanded this matter to the RO for 
additional development, including conduct of a Department of 
Veterans Affairs (VA) examinations, and procurement of copies 
of treatment records.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the disorder in question, as the document adding that issue 
to the appeal mistakenly treated the claim as one for an 
increased rating rather than as a disagreement with the 
original rating award, which is what it was.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the claim in question 
was not properly before it, on the basis that a substantive 
appeal had not been filed.

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion indicating a nexus between the veteran's current 
disability from degenerative arthritis of the left great toe 
and the foot injury he sustained during his active military 
service.

2.  The veteran's disability from residuals of excision of 
right spermatocele is manifested by clinical evidence of 
recurrent episodes of testicular pain and a small scar on the 
right testicle that is painful to pressure, without clinical 
findings of voiding dysfunction or renal dysfunction.

3.  The veteran's disability from status post umbilical 
hernia repair is manifested by a minimal, well-healed, 
nonadhesive, nonulcerative scar over the umbilicus, without 
objective findings of related disability, such as abdominal 
wall weakness or necessity for wearing a supporting belt.

4.  The veteran's disability from PTSD is manifested by sleep 
disturbances, including nightmares, impulsive and self 
defeating behavior, diminished energy, exaggerated startle 
response, avoidance of crowds, intrusive thoughts of 
traumatic experiences, and avoidance of reminders of such 
experiences, without impairment of memory, thought processes, 
judgment or insight; and without evidence of hallucinations 
or delusional material.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of left great toe injury is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The criteria for a rating of 10 percent for residuals of 
excision of right spermatocele have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.115b, Diagnostic Codes 7528, 7804 (1999).

3.  The criteria for a rating in excess of zero percent for 
status post umbilical hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7339 (1999).

4.  The criteria for a schedular rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Injury to Left Great Toe

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for left 
great toe injury is not well grounded.  Although the RO did 
not specifically state that it denied such claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in November 1993, and in the July 1994 
statement of the case and the supplemental statements of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim for service connection for right great toe injury well 
grounded.

In his June 1993 claim, the veteran asserted that he had 
disability from fracture of the left great toe  The most 
recent VA examination of the veteran's feet, conducted in 
August 1998, showed that the veteran has current disability 
associated with degenerative arthritis, affecting the 
metatarsophalangeal articulation of the right and left feet, 
more severe in the left foot.  Also, he has partial ankylosis 
of the metatarsophalangeal articulation of the left great 
toe.  The veteran attributes the left great toe disorder to 
an injury he incurred in service when his left foot was 
caught between two Coast Guard boats in 1971.  He has 
testified that after the injury he was treated by a private 
physician, and that his foot was casted and he used crutches 
for six weeks.  His service medical records contain no 
indication of such injury or treatment.  At the time of his 
medical examination for separation from service, an examiner 
reported that the veteran's feet were normal.

The record contains a written statement from another former 
member of the Coast Guard who witnessed an accident prior to 
July 1972 in which the veteran injured a foot when it was 
caught between boats that "bumped" during mooring and 
shifting operations.  The author of the statement indicated 
that he did not know the extent of the veteran's injury but 
that the veteran was either treated at a hospital emergency 
room or by a "contract" doctor.

In its June 1997 remand of this matter, the Board requested 
that the veteran's left great toe be re-examined and that the 
examiner render an opinion, if disability is found, about the 
likelihood that such disability is related to the claimed in-
service trauma.  As noted, above, the examiner did find 
disability associated with degenerative changes in the left 
great toe which "outstrip" such changes on the right side.  
He also noted that he did not see X-ray findings which would 
indicate evidence of a healed fracture.  In his comment, the 
examiner reported that he was 
". . .unable to definitely relate [disability of the left 
great toe] to military service based on the patient's based 
on the patient's records."

The Board has reviewed the entire record and finds that it 
lacks competent medical evidence of a nexus between the 
veteran's current disability from a left great toe disability 
and the injury he incurred during his active military 
service.  In the absence of evidence that the veteran has the 
expertise to render an opinion about the etiology of his left 
foot disorder, his own assertions that it is related to the 
in-service injury are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
assertions about what he had been told by doctors are to 
attenuated and inherently unreliable to constitute the 
medical evidence which is necessary to support a well-
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995). 

In the absence of competent medical evidence of a nexus 
between the veteran's current disability from degenerative 
arthritis of the left great toe and the foot injury he 
received in service, the Board finds that the claim is not 
well grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claims for 
increased disability evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A.  Right Spermatocele

Service medical records show that the veteran was treated in 
November 1972 for a spermatocele of the right epididymis.  In 
early December 1972, he underwent surgical removal of the 
spermatocele.  According to a hospital summary, 
postoperatively, the veteran did very well.  However, he 
developed a stitch abscess  later the same month while on 
sick leave which was treated with ampicillin.

During a VA examination in September 1993, the veteran 
reported that he had intermittent swelling and pain in the 
region where he underwent excision of the right spermatocele.  
A genitalia examination revealed a one centimeter tender 
nodule at the right paratesticular region.  

The veteran was granted entitlement to service connection for 
residuals of right spermatocele excision by the RO's October 
1993 rating decision.  A zero percent rating has been in 
effect for the associated disability since June 1993.

In order to rate the veteran's disability from excision of 
right spermatocele, the RO has utilized Diagnostic Code 7528 
by analogy.  That diagnostic code is utilized to evaluate 
disability from malignant neoplasms of the genitourinary 
system.  The code contains a note which provides, in 
pertinent part, that following cessation of surgical or other 
procedures, in the absence of recurrence of malignancy or 
metastasis, any residual disability is rated on the basis of 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

The essence of the veteran's claim is that his right testicle 
sometimes swells and becomes tender, causing pain with 
walking, sitting, and sexual intercourse.  His reports of 
recurrent testicular pain are documented in an outpatient 
treatment record dated in November 1997. At that time he had 
no current complaints but reported recurrent testicular pain.  
However, on examination, he had normal genitalia and scrotal 
contents.  There was a small scar from the previous 
spermatocele surgery.  The veteran was advised to return to 
the clinic during an episode of pain for re-examination.

A review of the entire claims folder yields no evidence that 
the veteran has current disability manifested by voiding 
dysfunction or renal dysfunction.  Further, his genitalia 
have been examined many times, during hospitalizations, 
outpatient treatment, and VA examinations.  His subjective 
complaints of right testicle pain are not confirmed by most 
objective clinical findings.  For example, when examined in 
July 1998, the veteran gave a history of testicular swelling 
and pain related to having sex and to walking a long 
distance.  He denied dysuria and pain with ejaculation.  An 
examination revealed no significant abnormality of the 
scrotal contents, cord, or epididymis.  No spermatocele was 
detected.  During a VA examination in August 1998, the 
veteran complained of pain with direct pressure on the 
scrotal area and with intercourse.  He reported having 
urinary dribbling, slowness of stream, urinary frequency, and 
nocturia.  A thorough examination revealed no abnormality 
other than a one centimeter, "indiscrete" scar on the right 
testicle with slight induration at the superior pole of the 
testicle and the cord.  The veteran complained of pain to 
pressure over the area which the examiner described as "not 
marked."  He denied use of pain medication for this problem.  
The examiner expressed the opinion that there were no 
significant residuals from the excision of the spermatocele 
other than minimal pain.  Further, according to the examiner, 
the residuals of spermatocele excision did not result in 
functional impairment of the veteran's daily activities.

More recently dated reports of VA outpatient treatment note a 
history of testicular pain but describe the disorder as 
stable.  Such records contain no clinical findings indicative 
of any related, compensable disability such as voiding 
dysfunction, renal dysfunction, or other functional 
impairment.

The Board has thoroughly reviewed the entire record and has 
considered the veteran's testimony.  The Board finds that the 
excision of the right spermatocele did not result in voiding 
dysfunction or renal dysfunction.  Accordingly, a compensable 
rating is not warranted by analogy to Diagnostic Code 7528.  
However, the veteran has consistently voiced complaints, as 
reflected in the clinical record, of recurrent episodes of 
testicular pain.  In addition, the clinical evidence shows 
that he has a small post- operative scar on the right 
testicle that is objectively painful to pressure.  In the 
Board's opinion, with application of the benefit of the doubt 
rule, he more nearly meets the criteria for a superficial 
scar that is objectively tender and painful.  Accordingly, he 
is entitled to a 10 percent rating by analogy to Diagnostic 
Code 7804 for right spermatocele residuals.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. The veteran's disability from residuals of 
excision of right spermatocele, as discussed above, does not 
approximate the criteria for the next higher evaluation, as 
there is no clinical showing of voiding dysfunction, renal 
dysfunction, or other functional loss due to pain.

B.  Umbilical Hernia Repair

Service medical records show that in January 1974, the 
veteran sought treatment for pain in the umbilical area.  He 
was admitted to a hospital with a diagnosis of umbilical 
hernia.  He underwent umbilical hernioplasty and apparently 
returned to duty in March 1974.

During a VA examination in September 1993, the veteran gave a 
history of umbilical hernia repair in 1973 with no problems 
since that time.  Examination of his abdomen showed a well-
healed, nontender, eight centimeter scar indicative of a 
prior supraumbilical horizontal hernia.  No hernia was noted.

The veteran was granted entitlement to service connection for 
status post umbilical hernia repair by the RO's October 1993 
rating decision.  A zero percent rating was assigned for the 
associated disability, effective since June 1993.

The RO has rated the veteran's disability from status post 
umbilical hernia repair utilizing Diagnostic Code 7339.  
Under that diagnostic code, healed wounds from post-operative 
ventral hernia with no disability and not requiring a belt 
are rated zero percent disabling.  A 20 percent rating is 
assigned for post-operative ventral hernia which is small and 
not well supported by a belt under ordinary conditions, or if 
the healed ventral hernia or post-operative wounds are 
manifested by weakening of the abdominal wall indicating use 
of a supportive belt.  A 40 percent rating is assigned for 
large post-operative ventral hernia which is not well 
supported by a belt under ordinary conditions.  A 100 percent 
rating is assigned for massive, persistent, and severe 
diastasis of recti muscles or extensive diffuse destruction 
or muscular or fascial support of the abdominal wall so as to 
be inoperable.

The Board has reviewed the entire record and finds no 
evidence that the veteran has compensable disability from 
residuals of his umbilical hernia repair.  During the August 
1998 VA examination, the veteran's complaints of 
constipation, internal scarring, and stomach discomfort 
related to peptic ulcer and were determined by the medical 
examiner to be unrelated to the old hernia repair.  On 
examination, his abdomen was flat, with good muscle strength.  
There was very minimal, almost nonapparent scarring over the 
umbilicus.  There was no evidence of ulceration or any 
recurrence of the hernia.  There were no adhesions or 
adherence.  The veteran reported that direct pressure into 
the umbilicus was "uncomfortable."  The examiner noted that 
the examination showed no apparent limitation on the 
veteran's activities related to the umbilical hernia.

The Board has considered the entire record, including the 
veteran's testimony before the undersigned Member of the 
Board and before hearing officers at the RO.  The Board finds 
that the veteran's disability from status post umbilical 
hernia repair is manifested by a minimal, well healed, non 
adhesive, nonulcerative scar over the umbilicus, without 
objective findings of related disability.  Therefore, the 
Board concludes that the criteria for a rating in excess of 
zero percent have not been met.

When viewed in the context of 38 C.F.R. § 4.7, the Board 
further concludes that the veteran's disability picture from 
status post umbilical hernia repair does not more closely 
approximate the criteria for the next higher schedular rating 
of 20 percent, as the record contains no clinical findings 
indicating that the veteran continues to have a hernia, or 
that his abdominal wall is weakened, or that he requires use 
of a supportive belt.

C.  PTSD

The veteran was granted entitlement to service connection for 
PTSD in December 1996, and a 10 percent rating was assigned 
effective since the date of receipt of the veteran's claim in 
September 1994.  He filed a claim for increase in August 
1997.  In the RO's October 1998 rating decision, the 
evaluation of the veteran's disability from PTSD was 
increased to 50 percent prior to the date of hospitalization 
on June 2, 1998.  The 50 percent rating was then restored 
from August 1, 1998, following the termination of the 
temporary total hospital rating that was assigned from June 
2, 1998 through July 31, 1998.

The current criteria for the evaluation of PTSD provide that 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The current medical record shows that manifestations of PTSD 
have included sleep disturbances, including nightmares, 
diminished energy, impulsive and self defeating behavior, 
exaggerated startle response, intrusive thoughts of traumatic 
experiences, avoidance of crowds, and avoidance of reminders 
of such experiences (without impairment of memory, thought 
processes, judgment or insight, hallucinations or delusional 
material).  The veteran reported such complaints during VA 
neuropsychiatric examinations in October 1997 and in July 
1999.  Similar symptoms were noted during the brief 
psychiatric hospitalization in September 1997 and the longer 
(5 week) psychiatric hospitalization in June and July 1998.  
During the latter hospitalization, he worked on impulsive 
behavior and inappropriate expression of feeling; re- 
experiencing of avoidance/hyperarousal symptoms; and self- 
defeating behaviors.  On admission, he had no speech 
abnormalities.  His affect was sad and constricted.  There 
were no thought disorders. 

However, even with such symptoms, the veteran has remained 
employed full time during the appeal period.  Moreover, 
mental status examination performed during the aforementioned 
psychiatric examinations showed that that he conversed 
readily; his thinking and associations were logical and 
tight; there was no confusion, impairment of memory or 
hallucinations or delusions; affect was appropriate; and 
memory and judgment were adequate.  He had some suicidal 
ideation without intent. 

VA outpatient records show continued treatment for PTSD.  
Outpatient treatment notes dated in October 1999 indicate 
that the veteran had been moved to a supervisory position and 
was working from 3:00 p.m. to midnight.  He was having some 
conflicts with the people he was supervising.  According to 
the examiner, he was doing well before the employment 
position change.  The examiner expressed the opinion that the 
veteran was able to work, but was in an unsuitable work 
position which he should seek to change.  

The veteran testified in May 2000 that he continued to be 
employed.  His job description was lead file clerk.  He 
stated that he was having difficulty dealing with people.  He 
reported having some good days at work, but more bad days 
than good.  At times, when he felt too much stress, he would 
isolate himself.  He complained of insomnia and poor 
concentration.  He attributed the loss of two weeks of work 
during the previous year to his PTSD symptoms.

The Board has reviewed the veteran's overall functioning 
during the appeal period, as measured by the assigned Global 
Assessment of Functioning (GAF) scores.  Assigned scores have 
ranged from 55 (on VA examination in October 1997), to 45 (on 
hospital discharge in July 1998), to 59, (on outpatient VA 
psychiatric evaluation in April 1999) to 49 (on VA 
psychiatric examination in July 1999).  GAF scores from 51 to 
60 indicate moderate impairment in social or occupational 
functioning.  GAF scores from 41 to 50 indicate serious 
impairment in social and occupational functioning.  

Based on a through review of the entire record, the Board 
finds that the veteran's disability from PTSD has been 
manifested by sleep disturbances, including nightmares, 
diminished energy, exaggerated startle response, avoidance of 
crowds, intrusive thoughts of traumatic experiences, and 
avoidance of reminders of such experiences, without 
impairment of memory, thought processes, judgment or insight; 
and without evidence of hallucinations or delusional 
material.  Since the pendency of the veteran's claim filed in 
August 1997, the Board finds that these symptoms have caused 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

Significantly, the veteran's PTSD does not cause 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking.  He also does 
not exhibit occupational and social impairment with 
deficiencies in most areas including judgment, thinking, or 
mood; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
Accordingly, the Board finds that he does not more nearly 
meet the criteria for a 70 percent rating for PTSD.

When viewed in the context of 38 C.F.R. § 4.7, the veteran's 
disability picture from PTSD does not warrant assignment of 
the next higher ratings for the period under consideration 
under either the former or the revised rating criteria.  The 
evidence does not show that since August 1997 the veteran has 
had either the specific symptoms or the severity of such 
symptoms which more closely approximated the criteria for the 
next higher rating of 70 percent.

D.  Extraschedular and Other Considerations

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  In this regard, the Board 
notes that the schedular ratings under Diagnostic Code 5295 
include "characteristic pain on motion."

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Higher ratings are also assignable for disability 
associated with impairment of the ulna, but the required 
manifestations are not shown in this case.  Although no 
higher schedular rating is assignable for the veteran's right 
iliac scar, the 10 percent rating currently in effect 
contemplates the symptomatology about which the veteran 
complains; higher ratings might be assigned by analogy to 
other diagnostic codes for limitation of function, but such 
limitation has not been demonstrated.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for the service connected 
disabilities herein considered, and while he attends monthly 
mental health counseling, it has not been shown that such 
treatment so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, the Board notes that the veteran has disability from 
several other service connected disorders for which 
compensation is provided under other diagnostic codes.  
However, there is no evidence that the impairment resulting 
solely from the disabilities being herein considered warrant 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
residuals of fracture of the right ulna, scar on the right 
iliac crest, and PTSD is adequately compensated by the 
current schedular evaluations.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to service connection for residuals of left great 
toe injury is denied.

A rating of 10 percent for residuals of excision of right 
spermatocele is granted, subject to the criteria that govern 
the payment of monetary awards.

A rating in excess of zero percent for status post umbilical 
hernia repair is denied.

Entitlement to a rating in excess of 50 percent for PTSD 1998 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


